 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
                                                    ***
 8
     MARKIECE PALMER,                                Case No. 3:18-cv-00245-HDM-CLB
 9
                                      Petitioner,
10          v.                                                      ORDER
11
     WILLIAM GITTERE, et al.,
12
                                  Respondents.
13

14

15          The pending motions for extension of time in this case (ECF Nos. 27-29, 42, 43)
16   are all supported by good cause and unopposed by the opposing party. Thus, they are
17   granted nunc pro tunc as of their respective filing dates.
18          Petitioner’s opposition to respondents’ motion to dismiss (ECF No. 30) is due
19   March 20, 2020.
20          IT IS SO ORDERED.
21          DATED: March 10, 2020.
22
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
